Citation Nr: 9930965	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-10 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for lung cancer secondary 
to exposure to Agent Orange, or some other herbicide.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1964 to 
November 1968, including service in the Republic of Vietnam.

This appeal arises from a May 1998 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefit sought on appeal.  The case 
was referred to the Board of Veterans' Appeals (BVA or Board) 
for appellate review.



FINDING OF FACT

The claims file includes medical evidence of a presumptive 
nexus between the veteran's diagnosed lung cancer and 
service. 



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
lung cancer is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially asserts that he has lung cancer as a 
result of exposure to Agent Orange, or some other chemical 
agent, during his service in the Republic of Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Of particular note, a veteran with active 
duty service in Vietnam during the prescribed time period may 
be service connected for cancers of the lung if certain 
requirements are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  In 
such cases, cancers of the lung may be service connected if 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).  In addition, 
notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The initial question in this case is whether the veteran has 
presented a well-grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

Under 38 C.F.R. § 3.307(a)(6)(iii), the last day in which 
exposure to an herbicide agent may be presumed is the last 
day the veteran served in Vietnam.  In this regard, the 
veteran's service records include embarkation slips (NAVMC 
118(17)-PD) which indicate that the veteran departed from 
Vietnam on September 29, 1966, and the RO has previously 
determined that the veteran's last day in Vietnam was 
September 29, 1966.  The Board notes that the applicable 30-
year presumptive period therefore currently appears to have 
ended on September 29, 1996.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

Records from the Miami Valley Hospital, dated March 4, 1998, 
show that the veteran was admitted with a principal diagnosis 
of malignant pleural effusion secondary to large cell 
carcinoma of the lung with underlying atelectasis of the 
right side completely.  The claims file includes a letter 
from Basel Yates, M.D., dated in June 1998, which shows that 
Dr. Yates has essentially concluded that the veteran's lung 
cancer existed many years prior to his initial diagnosis.

Under the circumstances the Board believes that Dr. Yanes' 
opinion is sufficiently probative evidence that the veteran's 
lung cancer may have been manifest to a compensable degree 
within the meaning of the applicable regulations, see 
38 C.F.R. §§ 3.307(a), 3.309(e), such that it compels a 
preliminary finding that the veteran's claim now meets the 
requirements of a well-grounded claim.  The Board further 
notes that the claims file does not currently contain Dr. 
Yanes' treatment records, and that 38 C.F.R. § 3.307(c) 
provides that cases such as this, in which a chronic 
condition is shown to exist within a short time following the 
applicable presumptive period, but without evidence of 
manifestations within the period, the claim should be 
developed to determine whether there was symptomatology which 
in retrospect may be identified and evaluated as 
manifestation of the chronic disease to the required 10-
percent degree.  Accordingly, the Board finds that the 
veteran's claim is well grounded, subject to the remand 
portion of this decision.


ORDER

The claim of entitlement to service connection for lung 
cancer is well-grounded, and to this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand portion of this decision.



REMAND

Having submitted a well-grounded claim, a remand is required 
in order to assist the veteran in developing the facts 
pertinent to his claim.  In this regard, it appears that Dr. 
Yanes' treatment records are not currently associated with 
the claims file.  The VA's statutory duty to assist the 
veteran includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992).  Accordingly, as 
it appears that medical reports exist which are not currently 
associated with the claims file and which may be probative of 
the veteran's claim, the Board finds that a remand is 
necessary so that the RO may attempt to obtain such records.   

In addition, as previously stated, the claims file contains 
an opinion from Dr. Yanes, dated in June 1998, in which he 
essentially indicated that the veteran's lung cancer was 
present many years prior to the first diagnosis of lung 
cancer, which appears to be March 3, 1998.  However, Dr. 
Yanes' statement is only two sentences long, and the basis 
for his opinion is therefore not entirely clear.  Other 
medical records refer to only a two-month history of 
symptomatology.  Under the circumstances, on remand Dr. Yanes 
should be afforded an opportunity to supplement his opinion. 

Finally, the Board notes that the factual basis for service 
connection may be established by medical evidence, competent 
lay evidence or both.  Medical evidence should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  Lay evidence should describe 
the material and relevant facts as to the veteran's 
disability observed within such period, not merely 
conclusions based upon opinion.  See 38 C.F.R. § 3.307(b).  
In this case, the claims file does not contain a statement 
from the veteran as to date of onset of his symptomatology, 
and the history and severity of his respiratory symptoms.  On 
remand, he should be advised that he may wish to provide such 
a statement.

Lastly, the veteran has not been afforded a VA examination in 
connection with his current appeal.  However, the nature of 
the veteran disability is not at issue, and as such the Board 
is of the opinion that an actual physical examination of the 
veteran is not necessary.  Since the date of onset of the 
veteran's lung cancer appears to be dispositive of the claim, 
the Board believes that the VA's duty to assist the veteran 
can be satisfied by having the evidence reviewed by an 
appropriate specialist and requesting an opinion as to the 
date of onset of the veteran's disability.

The Board recognizes that this claim has been advanced on the 
docket due to the severity of the veteran's condition, and 
that a remand will further delay resolution of the veteran's 
appeal.  However, the evidence does not warrant a favorable 
determination of his claim at this time, and the Board is of 
the opinion that it may not proceed with appellate review at 
this time.
  
Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claim file any additional VA 
medical records from the VA Medical 
Center dated since July 1996, the date of 
the last VA record associated with the 
claims file.  

2.  After obtaining the necessary 
authorizations, the RO should obtain and 
associate with the claim file copies of 
all treatment records from Basel Yates, 
M.D., Kimberly F. Bethel-Murray, and the 
Medical Oncology Hematology Association, 
Inc.

3.  The RO should contact Dr. Yanes and 
request that he provide an additional 
opinion as to whether the date that the 
veteran's lung cancer first became 
symptomatic can be determined with a 
reasonable degree of medical certainty, 
and, if so, to provide the date of onset 
of the veteran's respiratory 
symptomatology associated with his lung 
cancer.  Dr. Yanes should be advised that 
his opinion may be accompanied by any 
other additional rationale which he 
believes may be helpful to the Board, 
such as citation to clinical findings.  
Any opinion should be supported by a 
written rationale and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

4.  The veteran should be advised that he 
may wish to provide a statement as to the 
date of onset, and the history and 
severity of his respiratory symptoms.

5.  Following the development as outlined 
in the first four paragraphs, the 
veteran's claims file should be referred 
to an appropriate/convenient VA Medical 
Center for review by an oncologist.  The 
physician is requested to review the 
veteran's claims file and all medical 
records contained therein.  The physician 
is requested to provide an opinion as to 
whether the date that the veteran's lung 
cancer was first present can be 
determined with a reasonable degree of 
medical certainty, and, if so, to provide 
the date of onset of the veteran's lung 
cancer.  Any opinion should be supported 
by a written rationale, and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

